DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed May 19, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 8-9, 11, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2018/0243589). The rejection is maintained and further applied to claims 1-3, 5-7, 10, 12-22, 24-25, 29 and 31-37. Claims 4 and 23 are cancelled. 
Fisher et al. disclose oral care compositions comprising low water, stannous fluoride and zinc citrate. The compositions are formulated into dentifrices. In the dentifrice composition, water will generally comprise less than about 10%, and preferably front about 0% to about 6%, by weight of the composition herein (paragraph 0048). The composition comprises, in a single phase, an orally acceptable vehicle, the vehicle including a thickening agent comprising a polymer system comprising, in combination, a cross-linked polyvinylpyrrolidone and a gum, wherein the dentifrice composition has a total water content of less than about 10% based on the weight of the composition (paragraph 0012). Silica dental abrasives of various types are preferred because of their unique benefits of exceptional dental cleaning and polishing performance without unduly abrading tooth enamel or dentine. The silica abrasive polishing materials herein, as well as other abrasives, generally have an average particle size ranging between about 0.1 to about 30 microns, and preferably from about 5 to about 15 microns. The abrasive can be precipitated silica or silica gels such as the silica. Other abrasives include calcium carbonate and calcium pyrophosphate (paragraph 0079). A stain reducing agent such as Plasdone 5-630 or aluminum hydrate may further be added to the composition. Plasdone is polyvinyl pyrrolidone (PVP) that can be synthesized by polymerizing vinylpyrrolidone. Commercially, it has been produced as a series of products having mean molecular weights ranging from 10,000 to 700,000. Herein, the low molecular weights and middle molecular weights (from about 10,000 to about 100,000) are preferred. In order to remove stain effectively, the level of PVP is preferably from about 0.5% to about 10%, more preferably from about 1.0% to about 7.0%, and even more preferably from about1.5% to about 5.0% (paragraph 0092). The present invention may include a peroxide source in the composition. The peroxide source is selected from the group consisting of hydrogen peroxide, calcium peroxide, urea peroxide, and mixtures thereof (paragraph 0080).  Water A dentifrice comprises 2% zinc citrate, 0.454% stannous fluoride, 2% tetrasodium pyrophosphate, 3% sodium tripolyphosphate, 1% Polyplasdone XL-10, 4% Zeodent 165 (silica).
In regard to the properties, the compositions comprise the instantly recited components in the amounts recited by the instant claims. Therefore, the composition of Fisher et al. should the same rheology properties as that of the instant claims. 
Fisher et al. differ from the instant claims insofar as it does not exemplify a composition comprising the components of the instant claims. 
However, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." See MPEP 2144.01. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  It would have been obvious to have added a hydrogen peroxide, used a non-crosslinked polyvinyl pyrrolidone or added calcium carbonate as an additional abrasive to the compositions of Fisher et al because it is suggested by Fisher et al., for their therapeutic function and for their suitability.

Response to Arguments
The Examiner submits that Applicant’s results are not persuasive. It is not clear what is in the compositions. It does not appear that the composition is disclosed in the instant specification or the drawings. Further, Applicant asserts that a certain ratio of a specific polymer and silica yield the results. However, the claims do not recite a specific polymer, such as PVP, in the independent claim. Therefore, the claims are not commensurate in scope with the alleged unexpected results. When looking at Table 1, it appears that only a certain amount of polymer yields the alleged unexpected results. This is 0.05% to 0.5% of PVP. Therefore, this is another area where the claims are not commensurate in scope with the results.  Fisher et al. also disclose an example comprising a combination of PVP and silica. Therefore, based on Applicant’s arguments, it would appear that the results would be obtained by a combination of different kinds of silica with PVP. Therefore, these results would be seen in the compositions of Fisher et al. Therefor the rejection is maintained. 

Conclusion
Claims 1-3, 5-22 and 24-37 are rejected. 
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612